DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 15/304,794, filed on 10/17/2016.

Claim Objections
Claim 5 is objected to because of the following informalities: claim 5 recites, “[t]he device according to claim 1, wherein it comprises ....” Examiner suggests replacing “it” with “the device” to more clearly indicate that the device comprises the elements recited in claim 5. Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim 4 recites, “means for cleaning the insert or window.” However, the specification does not describe any corresponding structure for performing the claimed function of cleaning the insert or window.
Claim 5 recites “motion transmission means.” The specification describes the motion transmission means as “a system of toothed wheels and/or belts” [0061], or “a galvo (electro- mechanical) system” [0062].

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“at least one directing member” in claim 1; 
“at least one focusing unit” in claim 6; 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The specification describes the directing member as a mirror or lens [0040].
Regarding the “at least one focusing unit” in claim 6, the disclosure is devoid of any structure that performs the function.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 – 3, 5, 6, 14, and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 7, respectively, of U.S. Patent No. 10,821,032. 
Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1 – 7 of U.S. Patent No. 10,821,032 disclose claims 1 – 3, 5, 6, 14, and 15, respectively, of instant application 17/037,205 as outlined in the table below. The bold font indicates language that is the same or patentably indistinct.
Instant Application 17/037,205
U.S. Patent No. 10,821,032
1. A device for cutting a web of material, comprising: 
	- movement means by which a web of material to be cut is made to advance and defining for the web a feed path which is at least partly rotatable about a central axis; the movement means comprising at least a conveyor mounted around the central axis and defining an at least partly curved cutting zone; 
	- at least one laser cutting head laser equipped with a laser source configured to generate a laser beam, and an optical system configured to direct the laser beam towards the cutting zone; 
	Wherein the optical system of the cutting head comprises at least one directing member located inside the conveyor to direct the laser beam away from the central axis towards the cutting zone; the directing member being rotatable about its axis of rotation and oriented in such a way that the laser beam defines on the web a cutting line transversal to the feed path of the web.
1. A device for cutting a web of material, comprising: 
	a movement system by which the web of material to be cut is made to advance and defining for the web a feed path which is at least partly rotatable about a central axis; the movement system comprising a conveyor mounted around the central axis and defining an at least partly curved cutting zone; 
	a laser cutting head including a laser source configured to generate a laser beam, and an optical system configured to direct the laser beam towards the cutting zone; 
	wherein the optical system of the laser cutting head comprises a directing member located inside the conveyor to direct the laser beam away from the central axis towards the cutting zone; the directing member being rotatable about an axis of rotation and oriented such that the laser beam defines on the web a cutting line transversal to the feed path of the web; 
	wherein the directing member is rotatable at least between a first angular, start-of-cutting position and a second angular, end-of-cutting position, and 
	wherein the conveyor comprises a rotatable drum having an at least partly spherical lateral surface constituting the cutting zone and being curved both along the feed path and transversely to the feed path; the directing member being located at a center of the lateral surface so as to remain equidistant from all points of the cutting zone.
2. The device according to claim 1, wherein the conveyor constitutes a curved feed surface for the web and is equipped, at the cutting zone, with at least one permeable portion permeable to the laser beam and facing the directing member, so as to allow the laser beam to pass through the feed surface.
1. ... wherein the conveyor comprises a rotatable drum having an at least partly spherical lateral surface ....

2. The device according to claim 1, wherein the conveyor includes, at the cutting zone, at least one permeable portion permeable to the laser beam and facing the directing member, so as to allow the laser beam to pass through the lateral surface.
3. The device according to claim 2, wherein the permeable portion is defined by a through opening.
3. The device according to claim 2, wherein the permeable portion includes a through opening.
5. The device according to claim 1, wherein it comprises motion transmission means, of mechanical or electro-mechanical type, operatively interposed between the movement means and the directing member to correlate a movement of the movement means along the feed path with the rotation of the directing member about its axis of rotation.
4. The device according to claim 1, and further comprising mechanical or electro-mechanical motion transmission means operatively interposed between the movement system and the directing member to correlate a movement of the movement system along the feed path with rotation of the directing member about the axis of rotation.
6. The device according to claim 1, wherein the optical system of the cutting head comprises at least one focusing unit operatively located upstream of the directing member and able to move translationally in a straight line between a position close to the directing member, where the focal point of the laser beam is distal from the directing member itself, and a position away from the directing member, where the focal point of the laser beam is proximal to the directing member itself.
5. The device according to claim 1, wherein the optical system of the laser cutting head comprises a focusing unit operatively located upstream of the directing member and able to move translationally in a straight line between a position close to the directing member, where a focal point of the laser beam is distal from the directing member, and a position away from the directing member, where the focal point of the laser beam is proximal to the directing member.
14. The device according to claim 1, wherein the directing member is rotatable about the central axis.
6. The device according to claim 1, wherein the directing member is rotatable about the central axis.
15. The device according to claim 1, wherein the directing member and the conveyor are rotatable as one about the same axis of rotation corresponding to the central axis.
7. The device according to claim 1, wherein the directing member and the conveyor are rotatable as one about the same axis of rotation corresponding to the central axis.


Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4 and 6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 4 limitation “means for cleaning the insert or window” and claim 6 limitation “focusing unit” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed functions and to clearly link the structure, material, or acts to the functions. “Merely restating a function associated with a means-plus-function limitation is insufficient to provide the corresponding structure for definiteness. See, e.g., Noah, 675 F.3d at 1317, 102 USPQ2d at 1419; Blackboard, 574 F.3d at 1384; Aristocrat, 521 F.3d at 1334, 86 USPQ2d at 1239. It follows therefore that such a mere restatement of function in the specification without more description of the means that accomplish the function would also likely fail to provide adequate written description under section 112(a) or pre-AIA  section 112, first paragraph.” MPEP § 2181-IV.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 – 7 and 9 – 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites, “at least one laser cutting head laser.” It is unclear whether this is intended to be “at least one laser cutting head” or “at least one cutting head laser” or something else. Claim 1 also recites, “the cutting head.” There is insufficient antecedent basis for “the cutting head” in view of the lack of clarity of the phrase “laser cutting head laser.” Examiner suggests replacing “laser cutting head laser” with “laser cutting head” if this is the intended meaning, and replacing “the cutting head” with “the laser cutting head” if this is the intended meaning. Claim 6 also recites, “the cutting head,” and should be amended similarly.

Claim 4 recites, “the fibrous material.” There is insufficient antecedent basis for this limitation in the claim. The specification indicates that the fibrous material is “the material of the web.” Examiner suggests replacing “the fibrous material” in claim 4 with “a fibrous material of the web.”

Claim 4 limitation “means for cleaning the insert or window” and claim 6 limitation “focusing unit” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed functions and to clearly link the structure, material, or acts to the functions. The disclosure is devoid of any structure that performs the functions in the claims. Therefore, the claims are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claims so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

The term “substantially” in claim 7 is a relative term which renders the claim indefinite. The term “substantially constant” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Therefore, it is unclear what difference in two lengths would be considered “substantially constant in length.” For example, would a second length that is within 10% (or 15%, or 20%) of a first length be considered ‘substantially constant’ with respect to the first length?

The term “approximately” in claim 11 is a relative term which renders the claim indefinite. The term “approximately 180°” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For example, it is unclear whether 175°, or 150°, or 200° would be considered ‘approximately 180°’.

Claim 12 recites, “for each angular position of the directing member, the laser beam intercepts a point on the semi-elliptic guide located at the same predetermined distance from the directing member itself.” The meaning of this limitation is unclear. Specifically, it is unclear what is ‘the same predetermined distance.’ That is, where is this predetermined distance measured (from which element to which element), and what has the “same” predetermined distance? Examiner is interpreting this limitation to mean that the distance between the directing member and a point at which the laser beam intercepts the semi-elliptic guide is the same as the distance between the directing member and any other point at which the laser beam intercepts the semi-elliptic guide.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 3, 7 , 9 – 11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kurihara et al. (US 5,382,773) in view of Balster et al. (US 6,038,487).
Regarding claim 1, Kurihara discloses a device for cutting a web of material (“the present invention relates to an apparatus and a method for continuously forming apertures or slits in a moving web by the energy of a light” [Col. 1, lines 9-11], comprising: 
- movement means (Fig. 3, “an endless ring-shaped masking plate 4” and “conveying rollers 90” [Col. 6, lines 59-62]) by which a web of material (Fig. 3, “web 5” [Col. 6, line 59]) to be cut is made to advance and defining for the web a feed path which is at least partly rotatable about a central axis (Fig. 3 shows the web feed path indicated by arrows pointing to the left; the ‘central axis’ extends longitudinally through the center of masking plate 4); the movement means comprising at least a conveyor (Fig. 3, masking plate 4) mounted around the central axis (shown in Fig. 3) and defining an at least partly curved cutting zone (the bottom portion of masking plate 4 (which is curved) is indicated to be the cutting zone since laser beams 2a-2d are applied to the bottom portion of masking plate 4, as shown in Fig. 3; [Col. 7, lines 1-17]); 
- at least one laser cutting head laser equipped with a laser source configured to generate a laser beam (“source of light 1 comprises a plurality of laser emitting devices 1a to 1d each of which emits a laser beam 2a, 2b, 2c, or 2d” [Col. 7, lines 3-5], and an optical system configured to direct the laser beam towards the cutting zone (optical system / “concave mirror 3” [Col. 7, line 11] directs the laser beams towards the cutting zone as shown in Fig. 3); 
wherein the optical system of the cutting head comprises at least one directing member (Fig. 3; “concave mirror 3” [Col. 7, line 11]) located inside the conveyor (see Fig. 3) to direct the laser beam towards the cutting zone (see Fig. 3); the directing member oriented in such a way that the laser beam defines on the web a cutting line transversal to the feed path of the web (see Fig. 3, which shows wherein the web can be cut at the locations of “apertures 34” [Col. 6, lines 62-63]; this cutting line along the apertures 34 is transverse to the feed path of the web).
While Kurihara discloses wherein the directing member directs the laser beam towards the cutting zone as described above, Kurihara does not expressly disclose wherein the directing member directs the laser beam away from the central axis towards the cutting zone. Additionally, Kurihara does not expressly disclose wherein the directing member is rotatable about its axis of rotation.
Balster is directed toward a device for cutting a web of material [Abstract]. Balster discloses wherein a directing member (Fig. 1, “beam redirecting element 32” [Col. 3, line 20]) directs a laser beam away from a central axis toward a cutting zone (Fig. 1 shows the central axis along which beam of incident radiation 30 travels; “beam of incident radiation 30 is redirected radially of the rotatable disk 26 by a beam redirecting element 32 located along the axis of rotation 24 of the rotatable element 22” [Col. 3, lines 18-21]). Additionally, Balster discloses wherein the directing member is rotatable about its axis of rotation (a “rotatable element rotatable about an axis of rotation is provided which includes beam redirecting means for redirecting an incident beam of radiation which is substantially coincident with the axis of rotation to produce a resultant beam, the resultant beam being directed substantially orthogonally to the axis of rotation” [Col. 1, lines 55-61]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the directing member directs the laser beam away from the central axis towards the cutting zone. This is merely an alternative means for directing a laser beam toward a cutting zone of a web. That is, in Kurihara, the directing member is not located exactly at a central axis, whereas in Balster, the directing member is located on a central axis. However, in both references, the directing member directs a laser beam toward a cutting zone of a web. Additionally, it would have been obvious to include wherein the directing member is rotatable about its axis of rotation. This provides an alternative means for creating a cutting line on the web. That is, in Kurihara, a plurality of laser beams are used with the directing member to create a cutting line, whereas in Balster, the use of a directing member that is rotatable allows the directing member to utilize a single laser beam to create a cutting line.

    PNG
    media_image1.png
    624
    451
    media_image1.png
    Greyscale

Fig. 3 of Kurihara

    PNG
    media_image2.png
    428
    802
    media_image2.png
    Greyscale

Fig. 1 of Balster

Regarding claim 2, Kurihara discloses wherein the conveyor constitutes a curved feed surface for the web (Fig. 3, conveyor / masking plate 4 is shown as having a curved feed surface for web 5) and is equipped, at the cutting zone, with at least one permeable portion permeable to the laser beam and facing the directing member, so as to allow the laser beam to pass through the feed surface (see Fig. 3; “masking plate 4 has a plurality of apertures 34” [Col. 7, lines 64-65]).

Regarding claim 3, Kurihara discloses wherein the permeable portion is defined by a through opening (Fig. 3, “apertures 34”).

Regarding claim 7, Kurihara does not expressly disclose wherein the directing member is rotatable at least between a first angular, start-of-cutting position and a second angular, end-of-cutting position; the movement means and the axis of rotation of the directing member being positioned in such a way that for each angular position of the directing member, the optical path followed by the laser beam between the directing member and the feed surface for the web is substantially constant in length.
Balster discloses wherein the directing member is rotatable at least between a first angular, start-of-cutting position and a second angular, end-of-cutting position (directing member / beam redirecting element 32 is rotatable as described in the rejection of claim 1; additionally, “As the web 40 is moved along the longitudinal axis 44 in the direction 42, a laser 28 directs an incident beam of radiation 30 onto the beam redirecting element 32 to be redirected to the lens 36. The resultant beam is focused onto the moving web and is moved on a line non-parallel to the longitudinal axis of the concave trough 46. The direction of rotation of the rotatable element 22 is at a precise angle to the direction of web travel such that the advance in web travel and the rotation of the rotatable element locate a line non-parallel to the longitudinal axis of the concave trough. The resulting line 49 on the web may ideally be directed perpendicularly to the longitudinal axis of the concave trough” [Col. 7, line 62 – Col. 8, line 7]; therefore, Balster suggests wherein a movement means (for moving web 40 in the direction 42) and the axis of rotation of directing member 32 are positioned in such a way that for each angular position of the directing member, the optical path followed by the laser beam between the directing member and the feed surface for the web is substantially constant in length; please see also the 112(b) rejection of claim 7 regarding the limitation “substantially constant.”
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the directing member is rotatable at least between a first angular, start-of-cutting position and a second angular, end-of-cutting position; the movement means and the axis of rotation of the directing member being positioned in such a way that for each angular position of the directing member, the optical path followed by the laser beam between the directing member and the feed surface for the web is substantially constant in length. This is merely an alternative means for cutting a web. That is, in Kurihara, the directing member (Fig. 3, concave mirror 3) is not expressly described as being rotatable, but a plurality of laser beams it utilized to make a linear cut in the web. In Balster, however, a rotatable directing member is utilized with a single laser beam to make a linear cut in the web. Therefore, this is the use of a known technique to improve a laser web-cutting device, such as that of Kurihara, so that a single laser beam can be utilized instead of a plurality of laser beams.

Regarding claim 9, Kurihara discloses wherein the conveyor is defined at least partly by a cylindrical drum rotatable about the central axis having a peripheral surface at least partly defining the cutting zone (Fig. 3 shows drum / “endless ring-shaped masking plate 4” [Col. 6, lines 59-62]; “masking plate 4 is cylindrical” [Col. 8, lines 4-5]) the bottom portion of masking plate 4 is indicated to be the cutting zone since laser beams 2a-2d are applied to the bottom portion of masking plate 4, as shown in Fig. 3; [Col. 7, lines 1-17]).
Kurihara does not expressly disclose the directing member being located at the central axis of the drum and being oriented in such a way that, between the first and the second angular position of the directing member, the laser beam remains in a plane at right angles to the central axis.
Balster discloses a directing member being located at a central axis (Fig. 1, directing member / beam redirecting element 32 is located at a central axis of element 22; “beam of incident radiation 30 is redirected radially of the rotatable disk 26 by a beam redirecting element 32 located along the axis of rotation 24 of the rotatable element 22” [Col. 3, lines 18-21]), and being oriented in such a way that, between the first and the second angular position of the directing member, the laser beam remains in a plane at right angles to the central axis (“resultant beam 34 is directed orthogonally, or radially, of the disk 26” [Col. 3, lines 24-25]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the directing member being located at the central axis of the drum and being oriented in such a way that, between the first and the second angular position of the directing member, the laser beam remains in a plane at right angles to the central axis. This is merely the use of a known technique (causing the laser beam to be directed at a right angle / orthogonally toward the web, as described by Balster) applied to a known device (the laser web-cutting device of Kurihara, wherein the laser beam is directed from the directing member toward the web at an angle that is not necessarily a right angle) to achieve the predictable result of cutting the web at a desired location.

Regarding claim 10, while Kurihara does not expressly disclose wherein the movement means are structured to direct the web feed path around the drum along a partly helicoidal line, the movement means / ring-shaped masking plate 4 and conveying rollers 90 of Kurihara is capable of directing the web feed path around the drum along a partly helicoidal line. That is, if a web is wrapped at an angle (even an angle as small as 1°) with respect to the direction of movement of masking plate 4, then the web will follow a web feed path around masking plate 4 along a partly helicoidal line.

Regarding claim 11, Kurihara discloses wherein the drum defines a guide shaped to divert the feed path of the web around the drum itself along a portion of a helicoid extending for approximately 180° (Fig. 3, the cylindrical shape of drum / “endless ring-shaped masking plate 4” defines a guide; that is the cylindrical shape of masking plate 4 guides the web around the drum, and diverts the feed path of the web in that as the web moves from right to left as shown by the direction of the arrows in Fig. 3, the web 5 is diverted down and around the drum and then up and around the drum and then continues to the left; this guide portion of the drum is shown in Fig. 3 to extend for approximately 180°; that is, the web travels around the drum for approximately half of the circumference of the drum).

Regarding claim 14, Kurihara does not expressly disclose wherein the directing member is rotatable about the central axis.
Balster discloses wherein directing member / beam redirecting element 32 is rotatable about a central axis of element 26 (Fig. 1 shows element 26 with “axis of rotation 24” [Col. 3, lines 11-13]). Additionally, “beam redirecting element 32 [is] located along the axis of rotation 24 of the rotatable element 22” [Col. 3, lines 18-21].
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the directing member is rotatable about the central axis. This is merely an alternative means for directing a laser beam toward a cutting zone of a web. That is, in Kurihara, a plurality of laser beams are used with the directing member to create a cutting line, whereas in Balster, the use of a directing member that is rotatable about the central axis allows the directing member to utilize a single laser beam to create a cutting line.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kurihara / Balster in view of Ow et al. (US 2010/0193482).
Regarding claim 4, Kurihara does not expressly disclose wherein the permeable portion is defined by an insert or window which is transparent to the laser beam; the device comprising means for cleaning the insert or window, configured to remove the dirt produced by the sublimation of the fibrous material.
Balster discloses wherein a permeable portion rotatable disk 26 is defined by an insert or window which is transparent to the laser beam (Fig. 1, “rotatable disk 26 may include a single lens 36” [Col. 4, lines 23-24]; “resultant beam 34 is directed orthogonally, or radially, of the disk 26 and passes through a lens 36” [Col. 3, lines 24-26]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the permeable portion is defined by an insert or window which is transparent to the laser beam. This is merely the simple substitution of one element (a through window, as disclosed by Kurihara) for another (an insert or window which is transparent to the laser beam, as disclosed by Balster), to achieve the predictable result of allowing the laser beam to travel to the object to be cut.
Ow is directed toward a laser cutting system [Title]. Ow discloses means for cleaning a lens of a laser (“Introduction of a shielding gas also keeps the dispersion element, which may be a lens, and the channels clean and free from particulate and other matter that is generated during the laser cutting process” [0104]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the device comprising means for cleaning the insert or window, configured to remove the dirt produced by the sublimation of the fibrous material. This keeps the laser element “clean and free from particulate and other matter that is generated during the laser cutting process,” as recognized by Ow.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kurihara / Balster in view of Grassmel et al. (US 2005/0127046).
Regarding claim 5, Kurihara discloses wherein the device comprises motion transmission means, of mechanical or electro-mechanical type (Fig. 3, motion transmission means including electric motor 98, shaft 98, gear 96, and gear 93 [Col. 7, lines 55-63]).
However, Kurihara does not expressly disclose wherein the motion transmission means is operatively interposed between the movement means and the directing member to correlate a movement of the movement means along the feed path with the rotation of the directing member about its axis of rotation.
Grassmel is directed toward an apparatus for cutting elements that are conveyed along a cylindrical carrier, using laser beams [Abstract], which is in the same field of endeavor as Applicant’s invention. Grassmel discloses motion transmission means (Fig. 3, “means 106 for rotating the carrier 6” [0052]) that is operatively interposed between movement means (Figs. 1 and 3, “carrier 6” [0052]) and a directing member (Figs. 1 and 3, “mirror 8” [0052]) to correlate a movement of the movement means along a feed path (of elements 2 to be cut, shown in Figs. 1, 3, and 4) with the rotation of the directing member about its axis of rotation (“the rotational speed of the carrier 6, the rotational speed of the mirror 8, the number of facets 14 on the mirror 8, the spacing between neighboring articles 2 at the periphery of the carrier 6 and the circumferential length of the carrier 6 are related to each other in such a way that each article 2 which is located in the path of propagation of a laser beam coming from one of the spherical lenses 24a, 24b, 24c, 24d, 24e is perforated once, i.e., such article is provided with five perforations 30, that is five times with five perforations each” [0071]; this indicates that the movement of movement means / carrier 6 is correlated with at least the rotation of directing member / mirror 8).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the motion transmission means is operatively interposed between the movement means and the directing member to correlate a movement of the movement means along the feed path with the rotation of the directing member about its axis of rotation. This is merely an alternative means for applying the laser beam to a specific location on the element to be cut.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kurihara / Balster in view of Grassmel et al. (US 2005/0127046) and Johnston et al. (US 5,064,284).
Regarding claim 6, Kurihara does not expressly disclose wherein the optical system of the cutting head comprises at least one focusing unit operatively located upstream of the directing member and able to move translationally in a straight line between a position close to the directing member, where the focal point of the laser beam is distal from the directing member itself, and a position away from the directing member, where the focal point of the laser beam is proximal to the directing member itself.
Grassmel discloses an optical system comprising at least one focusing unit operatively located upstream of a directing member (Fig. 1, focusing unit / “lens 12” [0053] is operatively located upstream of directing member / “mirror 8” [0053]; “lens 12 which serves to focus the beams” [0053]). However, Grassmel discloses wherein lens 12 is “stationary” [0053].
Johnston is directed toward a laser apparatus [Title]. Johnston discloses wherein a lens is translationally moved such that the focal point of a laser beam passing through the lens is changed (see Fig. 15, showing lens 32 at a first position wherein the beam waist is located at a first waist position, and the lens at second lens position 32’ wherein the beam waist is located at a second waist position [Col. 23, lines 42-53]; “the position of the waist can be moved if the lens position is moved” [Col. 22, lines 12-13]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the optical system of the cutting head comprises at least one focusing unit operatively located upstream of the directing member and able to move translationally in a straight line between a position close to the directing member, where the focal point of the laser beam is distal from the directing member itself, and a position away from the directing member, where the focal point of the laser beam is proximal to the directing member itself. This allows for positioning the focal point at a desired location to effectively perform the laser cutting operation, using the known technique of translationally moving a focusing unit, as disclosed by Johnston.

Claims 12 – 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kurihara / Balster in view of Hagen (US 2,145,048).
Regarding claim 12, Kurihara discloses wherein the conveyor comprises a semi-elliptic guide extending at least partly around the central axis (it is noted that the term “semi-elliptic” can be interpreted to mean the shape corresponding to half of an ellipse; additionally, it is noted that a circle is a specific type of an ellipse; that is, a circle is an ellipse with the length of the major axis equal to the length of the minor axis; therefore, Kurihara’s disclosure of a conveyor with a circular cross-section (“masking plate 4 is cylindrical” [Col. 8, lines 4-5]) indicates that conveyor / masking plate 4 comprises a semi-elliptic guide (the surface of masking plate 4 is the semi-elliptic guide) extending at least partly around the central axis).
Kurihara does not expressly disclose a belt slidable on the semi-elliptic guide; the directing member being rotatable about its axis of rotation which is incident on the central axis at an angle such that for each angular position of the directing member, the laser beam intercepts a point on the semi-elliptic guide located at the same predetermined distance from the directing member itself.
Hagen is directed toward a device for processing a web of material (page 1, lines 1-5; page 3, lines 32-33). Hagen discloses a belt slidable on a semi-elliptic guide (Fig. 4, belt 11 is slidable on the semi-elliptic guide around which belt 11 travels; “wadding from the roll 10 is fed forwardly continuously by the conveyor 11” [page 3, lines 28-29]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a belt slidable on a semi-elliptic guide. This is a simple substitution of one means for guiding a web along a path (such as in Kurihara, wherein the web is guided along a path by rollers 90) for another (such as in Hagen, wherein a web is guided along a path by a belt), to achieve the predictable result of allowing a web of material to be guided along a path.
Balster discloses the directing member being rotatable about its axis of rotation (a “rotatable element rotatable about an axis of rotation is provided which includes beam redirecting means for redirecting an incident beam of radiation which is substantially coincident with the axis of rotation to produce a resultant beam, the resultant beam being directed substantially orthogonally to the axis of rotation” [Col. 1, lines 55-61]) which is incident on a central axis (Fig. 1, the path of laser beam 30 passes through a central axis). Additionally, Balster discloses wherein for each angular position of the directing member, a laser beam intercepts a point on the web located at approximately the same predetermined distance from the directing member itself (please see the 112(b) rejection regarding this limitation and its interpretation; see Fig. 1, which shows laser processing line 49 formed by the rotation of element 32, wherein laser beam 30 intercepts points on the web that are shown as located approximately the same distance from element 32). Additionally, it is noted that while Balster does not expressly disclose a semi-elliptic guide, Kurihara discloses a semi-elliptic guide over which the web travels, as described above.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the directing member being rotatable about its axis of rotation which is incident on the central axis at an angle such that for each angular position of the directing member, the laser beam intercepts a point on the semi-elliptic guide located at the same predetermined distance from the directing member itself. This is merely an alternative means for directing a laser beam toward a cutting zone of a web. That is, in Kurihara, the directing member is not located exactly at a central axis, whereas in Balster, the directing member is located on a central axis. However, in both references, the directing member directs a laser beam toward a cutting zone of a web. Additionally, it would have been obvious to include wherein the directing member is rotatable about its axis of rotation. This provides an alternative means for creating a cutting line on the web. That is, in Kurihara, a plurality of laser beams are used with the directing member to create a cutting line, whereas in Balster, the use of a directing member that is rotatable allows the directing member to utilize a single laser beam to create a cutting line. Additionally, while it is noted that Balster discloses wherein for each angular position of the directing member, a laser beam intercepts a point on the web located at approximately the same predetermined distance from the directing member itself, Balster does not expressly disclose wherein a laser beam intercepts a point on the web located at the same predetermined distance from the directing member itself (please see the 112(b) rejection regarding this limitation and its interpretation). However, it would have been obvious to include this limitation, since this is the simple substitution of one known element for another, to achieve the predictable result of having a laser beam intercept points on a web at desired locations.

Regarding claim 13, Kurihara does not expressly disclose wherein the area subtended by the laser beam between the first and the second angular position of the directing member, measured in a plane at right angles to the axis of rotation of the directing member itself, defines a circular sector perimetrically delimited by the semi-elliptic guide.
Balster discloses wherein the area subtended by a laser beam between a first and a second angular position of the directing member, measured in a plane at right angles to the axis of rotation of the directing member itself, defines a curved sector perimetrically delimited by the web (see Fig. 1, which shows laser processing line 49 formed by the rotation of element 32, wherein laser beam 30 intercepts points on the web; laser processing line 49 is shown as a curved sector). it is noted that while Balster does not expressly disclose a semi-elliptic guide, Kurihara discloses a semi-elliptic guide over which the web travels, as described above.
While Balster discloses a curved sector as described above, Balster does not expressly disclose wherein the sector is circular.
However, the courts have held that a change in shape alone, without demonstration of the criticality of a specific limitation, may be considered obvious to a person of ordinary skill in the art. MPEP § 2144.04-IV-B.
	
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Kurihara / Balster  in view of Barclay et al. (US 7,214,173).
Regarding claim 15, Kurihara does not expressly disclose wherein the directing member and the conveyor are rotatable as one about the same axis of rotation corresponding to the central axis.
Barclay is directed toward a device for cutting a web of material ([Title], [Abstract]). Barclay discloses wherein a directing member and a conveyor are rotatable as one about the same axis of rotation corresponding to a central axis (Fig. 25b shows directing member / mirror 640 and “central axis 604”; “drum 602 ... rotates around a central axis 604”; “mirror 640 ... is fixed to and rotates with the drum 602” [Col. 12, lines 7-33])
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the directing member and the conveyor are rotatable as one about the same axis of rotation corresponding to the central axis. This allows the laser beam that is redirected by the directing member to be positioned at a desired location on the web. Additionally, this is the simple substitution of one known configuration (a directing member that is not described as rotating about the central axis, as in Kurihara) for another (a directing member that rotates about the central axis, as disclosed in Barclay), to achieve the predictable result of directing a laser beam to a desired location of the web.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bennett et al. (US 4,507,535) is directed toward an apparatus for perforating material [Abstract], comprising a drum over which a web of material passes, and a laser device positioned inside the drum  (Fig. 5).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH SIMS whose telephone number is (571)272-3073. The examiner can normally be reached M - F, 8:30 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.M.S./Examiner, Art Unit 3761          

/IBRAHIME A ABRAHAM/Supervisory Patent Examiner, Art Unit 3761